DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 December 2019 was filed prior to the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1, line 18: “axial direction than is a center of” should read -- axial direction than a center of --
	Claim 7, lines 8-9: “positioned closer to the first flange part than is center A” should read -- positioned closer to the first flange part than center A --
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tomonari (US 20140167903) in view of Armstrong (US 2173091).
Regarding claims 1 and 7, Tomonari teaches, 
A method for manufacturing a coil component, comprising: 
a step to prepare a drum core (drum core 11, Fig. 1, para. [0061]) that includes a winding core (plate core 12), a first flange part (flange portion 11b, Fig. 7, see modified Fig. 7 below) provided on one end of the winding core in an axial direction, and a second flange part (flange portion 11c, Fig. 7) provided on an other end of the winding core in the axial direction; 
a first winding step where a first conductive wire (first wire W1, Fig. 7, para. [0061]), being a round wire, is wound around the winding core by a multiple number of turns in a single layer (wires W1 and W2 are wound by bifilar winding to have a single-layer structure, para. [0064]), from the first flange part toward the second flange part, in such a way that adjacent winding segments of the first conductive wire are contacting each other (In an area except the space area S1, the wires W1 and W2 are wound with adjacent pair-wires in close contact with each other, para. [0065]); and 
a second winding step where a second conductive wire, being a round wire, is wound around the winding core on an outer periphery of the first conductive wire by a same number of turns as in the first winding step in a single layer, from the first flange part toward the second flange part, in a manner that adjacent winding segments of the second conductive wire are contacting each other (the second wire W2 is also sequentially wound from the one end in the longitudinal direction of the winding core portion 11a to the other end in the longitudinal direction to form a second coil, para. [0091]); 
wherein, in the second winding step, the second conductive wire is wound around the winding core in a manner that a center of an axial-direction cross-section of the second conductive wire at a second proximate winding segment which is a winding segment at a start of winding closest to the first flange part, is positioned closer to a first flange part side in the axial direction than a center of an axial-direction cross-section of the first conductive wire at a first proximate winding segment which is a winding segment at a start of winding closest to the first flange part in the first winding step (see modified Fig. 7 Tomonari below). 
[AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: textbox (second flange)][AltContent: textbox (first flange)][AltContent: textbox (second wire)][AltContent: textbox (first winding)][AltContent: arrow][AltContent: arrow][AltContent: textbox (second winding)][AltContent: arrow]
    PNG
    media_image1.png
    312
    355
    media_image1.png
    Greyscale

Modified Fig. 7 Tomonari. 

Tomonari does not teach a distance between the center of the cross-section at the first proximate winding segment and the center of the cross-section at the second proximate winding segment becomes more than zero but smaller than an equivalent radius of the first conductive wire. However, Armstrong teaches a coil winding machine having an improved coil winding method for winding a coil frame of any shape in which, 
a distance in the axial direction, between the center of the cross-section at the first proximate winding segment and the center of the cross-section at the second proximate winding segment, becomes more than zero but smaller than an equivalent radius of the first conductive wire on the cross-section (see modified Fig. 8 Armstrong below).
[AltContent: textbox (radius)][AltContent: arrow]
    PNG
    media_image2.png
    375
    515
    media_image2.png
    Greyscale

Modified Fig. 8 Armstrong. 
From the teachings of Fig. 7 of Tomonari, one of ordinary skill in the art would have thought that placing a second conducting wire close to the first flange (see modified Fig. 7 Tomonari) would enable to confine and compact the second winding that improves the packing performance of the wires of the second winding. If applicant disagrees the Tomonari modifications, see Figs. 2-3, Matsutani (WO 2016199893).
It is evident from Fig. 8, col. 2, lines 24-28 of Armstrong that, each convolution of the wire between the transverse movements lying exactly in the grooves formed by the wire of the lower layer, one of ordinary skill in the art would have thought that using a spacing smaller than a radius of a conducting wire between the flange part or shifting a winding to a predetermined distance as shown in Fig. 8 would enable to confine the second winding in a compact form with the first winding. Therefore, in view of the teachings of Armstrong, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of manufacturing of a coil component of Tomonari to have a spacing between the flange part and a coil smaller than the radius of a conducing wire as taught by Armstrong so that it would enable a method to form a coil component having an even layer of wires at all times without any possibility of wires being piled-up (Armstrong col. 1 lines 7-8) during the manufacturing of a coil component.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tomonari in view of Armstrong as applied to claim 1 above, and further in view of Yoshimori (US 20040172806).
Regarding claims 2-3, modified Tomonari does not teach a winding core having a concaved part positioned at a distance away from the first flange part and concaved along a direction crossing the axial direction; the first winding step comprises arranging the first proximate winding segment to fit in the concaved part; and the second winding step comprises arranging the second proximate winding segment to contact the first flange part  or a projecting part contacting the first flange part and projecting in a direction crossing the axial direction. However, Yashimori teaches a method of fabrication of a coil device having a plurality of coil portions with pair of unit coil portions adjacent to each other being different from other in inner peripheral length using a jig 3 comprises a winding core 30 in which,
[AltContent: arrow][AltContent: textbox (concaved part)][AltContent: textbox (first winding)][AltContent: textbox (second winding)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (core)][AltContent: textbox (projecting part)][AltContent: arrow]
    PNG
    media_image3.png
    665
    518
    media_image3.png
    Greyscale

Modified Fig. 12, Yoshimori. 
 
[Claim 2] the step to prepare a drum core comprises having the winding core have a concaved part positioned at a distance away from the first flange part and concaved along a direction crossing the axial direction (see modified Fig 12 Yoshimori above); 
the first winding step comprises arranging the first proximate winding segment to fit in the concaved part (see conductor 2a, Fig. 12); and the second winding step comprises arranging the second proximate winding segment to contact the first flange part (conductor 1a, Fig 12).

[Claim 3] the step to prepare a drum core comprises having the winding core have a projecting part (see modified Fig 12 Yoshimori above) contacting the first flange part and projecting in a direction crossing the axial direction; the first winding step comprises arranging the first proximate winding segment to contact a side face, which crosses the axial direction, of the projecting part; and the second winding step comprises arranging the second proximate winding segment to contact the first flange part.
Yoshimori teaches in para. [0034] and in Figs. 2 to 3 that ridges 36 are arranged at a spacing permitting one conductor to be wound around a jig 3 comprises a winding core 30 in which, one of ordinary skill in the art would have thought that using a winding the core having only a first ridge  would enable to arrange the first winding segment to fit in the concave part or using a winding core having a first ridge as a projecting part as taught in Fig. 12 Yoshimori would enable arranging a winding segment to contact a side face of the projecting part. Therefore, in view of the teachings of Yoshimori, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of manufacturing of a coil component of Tomonari to replace the winding core with a core as taught by Yoshimori having a concave part or a projecting part that enables a method to form a coil component having an even layer of wires at all times without any wire piling up during the manufacturing of a coil component.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tomonari in view of Armstrong as applied to claim 1 above, and further in view of Sato (JP 2011077183).
Regarding claim 4, modified Tomonari does not teach a step to prepare a drum core having a concaved part that includes a face sloped so that a diameter of the winding core decreases for points further away from the first flange part; the first winding step comprises arranging the first proximate winding segment to fit in the concaved part. However, Sato teaches a drum core having a spiral groove having a slope corresponding to the number of wires in the winding core, and a pair of flange portions in which,
wherein: the step to prepare a drum core comprises having the winding core have a concaved part that includes a face sloped (plurality of concave portions are defined by one end side slope connected to the side and the other end side slope connected to the other axial end side of the bottom surface, para. [0007]) so that a diameter of the winding core decreases for points further away from the first flange part (recess 32a, Fig. 2, a bottom surface 32A which forms the bottom of the concave shape, and one side inclined surface 32B that is connected to the one axial end side and the surface 3A of the bottom 32A, para. [0022]); the first winding step comprises arranging the first proximate winding segment to fit in the concaved part (see Fig. 1 Sato below); and the second winding step comprises arranging the second proximate winding segment to contact the first flange part.
[AltContent: textbox (slope)][AltContent: arrow]
    PNG
    media_image4.png
    542
    392
    media_image4.png
    Greyscale

Modified Figs. 1 and 2, Sato. 
Therefore, in view of the teachings of Sato, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of manufacturing of a coil component of Tomonari to replace the core part with a drum core 3 having a first recess formed a surface 3A having an inclined surface inclined towards the axis of the core that enables a first winding segment to fit-in inside the recess part as taught in Fig. 1 of Sato so that it regulates the line-to-line distance and the distance between the coils while manufacturing a coil component.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tomonari in view of Armstrong as applied to claim 1 above, and further in view of Yamaguchi (US 20130186995).
Regarding claim 5, modified Tomonari does not teach a step to prepare a drum core having an interior face to which the winding core is connected, of the first flange part have a slope so that a thickness of the first flange part in the axial direction increases for points closer to the winding core. However, Yamaguchi teaches a drum core for a wire-wound component having a pair of flange parts provided on both ends of an axis core around which a winding wire is wound, with tapered surfaces of conical shape formed on their facing inner surfaces in such a way that the interval of the inner surfaces increases toward the outer sides of the flange parts in which, 
wherein: the step to prepare a drum core comprises having an interior face, to which the winding core is connected (see Figs. 2A-1 to 2A-3 and Fig. 5G), of the first flange part have a slope so that a thickness of the first flange part in the axial direction increases for points closer to the winding core (Figs. 1 and 2, facing inner surfaces 16, 26 of the flange parts 14, 24 have tapered surfaces 18, 28 of roughly conical shape formed on them that make the interval of the inner surfaces 16, 26 increase toward the outer sides of the flange parts 14, 24, para. [0082]); the first winding step comprises arranging the first proximate winding segment to contact the interior face of the first flange part; and the second winding step comprises arranging the second proximate winding segment to contact the interior face of the first flange part.
Therefore, in view of the teachings of Yamaguchi, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of manufacturing of a coil component of Tomonari to replace the flange part with a pair of flange parts as taught by Yamaguchi, having tapered surfaces formed on their inner surfaces so that it enables to arranging a first winding segment in contact with the interior face of the first flange part and arranging the second winding segment in contact the interior face of the first flange part and to reduce the loads received during the wire winding while manufacturing a coil component.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tomonari in view of Armstrong as applied to claim 1 above, and further in view of Hajime (JP 2008085375).
Regarding claim 6, modified Tomonari does not teach a step to form a spacer part in contact with the first flange part around the winding core. However, Hajime teaches a manufacturing method of a superconducting magnet device for obtaining a superconducting coil having an arbitrary sectional shape in which, 
a step to form a spacer part (spacer 22a Fig. 5, 22b, Fig. 10) in contact with the first flange part around the winding core is provided before the first winding step; a step to remove the spacer part is provided after the first winding step and before the second winding step (spacer 22b arranged on one side in the winding frame 20 so that the winding width of the superconducting wire 21 becomes smaller as the number of layers increases from the winding width of the first layer to the second winding layer, the third layer, and so on, para. [0021]); the first winding step comprises arranging the first proximate winding segment to contact a side face, which crosses the axial direction, of the spacer part that has been formed in contact with the first flange part around the winding core; and the second winding step comprises arranging the second proximate winding segment to contact the first flange part after the spacer part has been removed.
Therefore, in view of the teachings of Hajime, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of manufacturing of a coil component of Tomonari to replace the winding core with one as taught by Hajime having a spacer 22a or 22b in Figs. 5 and 10, that are in contact with a flange part so that the wire winding space can be adjusted and the coil winding width can be changed during the manufacturing of a coil component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Sado (US 20170092410) teaches an air core coil and a method forming a winding part 54 interposed between a second core 20 and a first core 40 in which groves 32 and 48 are formed between the shaft part 42 and the side wall portion 44 to dispose the winding part 54 of the air-core coil 50.
Prior art of record Yoshimori (US 20050212644) teaches an air-core coil 21 having a plurality of unit turn portions (25, 26, 27) which are different from each other in inner peripheral length. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K. ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729